DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4 & 7 directed to an invention non-elected without traverse. Accordingly, claims 4 & 7 have been cancelled.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
As defined in the specification of the current application, the dynamic dictionary is a dictionary in which a basic code corresponding to the basic form of a word, the change type of the word, and an applied dynamic code are associated with each other (Specification, Paragraph [0027]). 
Prior arts of record do not render obvious, nor anticipate a dynamic dictionary as defined in the specification, wherein basic code and a dynamic code assigned to an encoding target data are registered in the dynamic dictionary in response to a determination that the encoding target data in an inflective form of a word based on whether encoding target data included in target sentence data is registered in a static dictionary in which the word and the basic code are stored, wherein the basic code is a compressed code of the word as recited in claims 1 & 5 (i.e., determining, by a processor, whether or not encoding target data is in an inflective form of a word based on whether encoding target data included in target sentence data is registered in a static dictionary; and in a case that the determining indicates that the encoding target data is in the inflective form of the word; assigning, by the processor, a dynamic code to the encoding target data, the dynamic code being a compressed code of the encoding target data; and registering, by the processor, the basic code and the dynamic code assigned to the encoding target data in a dynamic dictionary in association with each other). 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 2, 2022